Case 1:20-cv-02968-NYW Document 28 Filed 12/31/20 USDC Colorado Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 Civil Action No. 20-cv-02968-NYW

 RAYMUNDO GURROLA,

         Plaintiff,

 v.

 JEFFERSON COUNTY SHERIFF’S OFFICE;
 JEFF SCHRADER, Sheriff in his Official Capacity; and
 WELLPATH,

         Defendants.



                  DEFENDANT WELLPATH’S MOTION TO DISMISS
      PLAINTIFF’S PRISONER COMPLAINT PURSUANT TO FED. R. CIV. P. 12(b)(6)


         Defendant Wellpath, through counsel, Catherine O’Brien Crum and Rodrigo Lugo

 of the law firm Nixon Shefrin Ogburn Drew, PC, respectfully moves this Court to dismiss

 Plaintiff’s Prisoner Complaint pursuant to Fed. R. Civ. P. 12(b)(6) and as grounds

 therefor states as follows:

                               CERTIFICATE OF CONFERRAL

         This is a motion under F.R.C.P. 12(b)(6) in a case with an unrepresented

 prisoner and is therefore exempt from the general duty to confer under D.C.Colo.LCivR

 7.1.

                                      INTRODUCTION

         Raymundo Gurrola (“Plaintiff”) is a pretrial detainee at the Jefferson County Jail

 (“Jail”). On September 30, 2020, Plaintiff filed a prisoner complaint (“Complaint”) [ECF
Case 1:20-cv-02968-NYW Document 28 Filed 12/31/20 USDC Colorado Page 2 of 15




 1] naming the Jefferson County Sheriff’s Office, Sheriff Jeff Shrader, and Wellpath as

 defendants in an action brought pursuant to 42 U.S.C. § 1983. Plaintiff’s Complaint

 alleges that the jail staff had inadequate health and safety protocols which threatened

 Plaintiff to exposure and infection by the SARS-CoV-2 coronavirus (hereinafter “COVID-

 19”). Plaintiff also complains about the conditions of his confinement, claiming that the

 jail facilities are dirty. [Id.] Although Plaintiff does not expressly describe them as such,

 his Complaint appears to make two claims: a claim that his conditions of confinement

 constitute cruel and unusual punishment under the Eighth and Fourteenth amendments,

 and a claim that the Jail’s safety protocols demonstrate deliberate indifference to a

 medical issue, constituting cruel and unusual punishment under the Eighth and

 Fourteenth Amendments.

        Wellpath respectfully requests the claims against it be dismissed with prejudice

 because Plaintiff has not pleaded a constitutional violation caused by Wellpath; Plaintiff

 has not adequately pleaded that Wellpath has a policy or custom that led to his injury;

 and Wellpath is healthcare provider immune from liability pursuant to the PREP Act.

                                     LEGAL STANDARD

        To withstand a motion to dismiss pursuant to Rule 12(b)(6), “a complaint must

 contain enough allegations of fact to state a claim for relief that is plausible on its face.”

 Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (quoting Bell Atl. Corp. v.

 Twombly, 550 U.S. 554, 570 (2007). “A claim has facial plausibility when the plaintiff

 pleads factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678



                                                2
Case 1:20-cv-02968-NYW Document 28 Filed 12/31/20 USDC Colorado Page 3 of 15




 (2009). “A pleading that offers labels and conclusions or a formulaic recitation of the

 elements of a cause of action will not do. Nor does a complaint suffice if it tenders

 naked assertion[s] devoid of further factual enhancement.” Id. (brackets in original;

 internal quotation marks omitted). The facts alleged in the complaint “must be enough to

 raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. “[W]here

 the well-pleaded facts do not permit the court to infer more than the mere possibility of

 misconduct,” a factual allegation has been stated, “but it has not show[n] [ ] that the

 pleader is entitled to relief,” as required by the Federal Rule of Civil Procedure 8(a).

 Iqbal, 556 U.S. at 679 (second brackets added; citation and internal quotation marks

 omitted).

                                  STATEMENT OF FACTS

        The following statement is taken from Plaintiff’s Complaint and accepted as true

 only for purposes of the present Motion. While Wellpath only needs to respond to the

 allegations directed against it, this statement summarizes all of Plaintiff’s allegations for

 full context.

        Plaintiff was arrested and booked into the Jail on July 16, 2020 by Jefferson

 County Deputy #2595. [ECF 1 at 5]. At the time of booking, Plaintiff told the Deputy that

 in the two weeks prior he had been tested twice for COVID-19 and that both tests had

 come back negative. [Id.] Plaintiff denied having any symptoms of COVID-19. [Id.]

 Plaintiff was given a cloth mask and placed into a quarantine pod for two weeks, during

 which he was in a 23-hour in-cell lockdown. [Id.] After the mandatory quarantine period,




                                               3
Case 1:20-cv-02968-NYW Document 28 Filed 12/31/20 USDC Colorado Page 4 of 15




 Plaintiff was moved to a maximum security module, and sometime thereafter, he was

 moved to a medium security module, where he currently remains. [Id. at 7].

        Plaintiff has several complaints about the “filthy” and unsanitary” conditions at the

 Jail. He claims his assigned cell during the quarantine period was so “filthy” so as to

 pose a “serious health violation.” [Id. at 5]. He claims cleaning supplies in all the

 modules were limited and that common areas such as the showers, tables, phones and

 kiosks were not cleaned regularly. [Id. at 6-7]. He claims the kitchen was not cleaned

 and that there was “black mold” growing on kitchen supplies. [Id. at 9]. Finally, Plaintiff

 complains that he and other inmates are provided only two pairs of clean uninforms per

 week, and if they want to clean them more often they must so do in the “dirty” unit

 showers. [Id. at 6-7].

        Plaintiff also has several complaints about the Jail’s COVID-19 protocols. Plaintiff

 complains that the Jail lacks proper social distancing. His quarantine pod included 15

 other inmates who had not been tested. [Id. at 5]. During meals, all the inmates line up

 next to each other, “shoulder to shoulder” less than 3 feet apart, and the person serving

 them goes from module to module “without personal sanitation.” [Id. at 6, 8]. Plaintiff

 also claims the jail is supposed to be operating at half-capacity, but that each “cave” cell

 has 7 inmates with beds spread only 24 inches apart. [Id. at 8].

        Plaintiff acknowledges that he was given a face mask to help reduce his risk of

 COVID-19 infection. [Id. at 5, 9-10]. However, Plaintiff complains that the cloth mask he

 was first given was dirty and smelled as if it had not been washed. [Id. at 5]. Plaintiff

 was later provided a disposable paper mask, but he complains that they are only



                                               4
Case 1:20-cv-02968-NYW Document 28 Filed 12/31/20 USDC Colorado Page 5 of 15




 allowed to exchange it once a week. [Id. at 8-9]. Plaintiff also complains that he was

 never provided hand sanitizer. [Id. at 9].

         Plaintiff complains that the Jail’s COVID-19 protocols were inadequate, placed

 him at risk of COVID-19 infection, and led to multiple outbreaks at the facility. [Id. 5-11].

 Plaintiff claims that the stress of possible COVID-19 exposure, combined with the dirty

 conditions of his confinement, caused him severe emotional distress and trauma. [See

 generally ECF 1].

         Plaintiff only addresses Wellpath or its staff in a single sentence of his statement

 of claim. In his only factual allegation against Wellpath, Plaintiff acknowledges that the

 “medical staff”1 would check the inmates’ vitals and dispense medication; however, he

 complains that the medical staff would “go from module to module…without any

 personal sanitation of self or equipment.” [ECF 1 at 6]. There is no other mention of

 either Wellpath or the medical staff in the entire statement of claim.

                                               ARGUMENT

         Plaintiff’s Complaint does not satisfy the strict pleading standards necessary to

 survive a 12(b)(6) motion to dismiss. The Complaint fails to allege a plausible claim for

 relief against Wellpath, and thus all claims against Wellpath must be dismissed.

         At the pleading stage, it is not the defendant's or the Court's responsibility to

 guess at plaintiff's claims. Twombly, 550 U.S. at 555; Robbins, 519 F.3d at 1248-49.

 Plaintiff must explain what each defendant did to him, when the defendant did it, how



 1
  Presumably, this refers to Wellpath. This singular statement is the only one in which Plaintiff alleges that
 Wellpath or its employees caused him a constitutional injury.


                                                       5
Case 1:20-cv-02968-NYW Document 28 Filed 12/31/20 USDC Colorado Page 6 of 15




 the defendant's action harmed him, and what specific legal right the defendant violated.

 Nasious v. Two Unknown B.IC.E. Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

        Plaintiff is appearing pro se, and his Complaint does not expressly state the

 constitutional claims he is trying to raise. However, Plaintiff complains about the dirty

 conditions of his confinement, and about the Jail’s allegedly inadequate COVID-19

 protocols. Thus, his Complaint appears to raise two claims for relief: a conditions-of-

 confinement claim and a deliberate-indifference-to-medical-need claim. Regarding the

 former claim, Wellpath asserts that it is not responsible for Plaintiff’s conditions of

 confinement; that is the sole responsibility of the Sheriff’s office. The latter claim also

 appears to be mainly directed toward the sheriff’s deputies, and is based on claims of

 inadequate social distancing, and complaints about the masks Plaintiff was provided.

 The location of detainees in the Jail and the conditions of confinement thereof are solely

 and exclusively under the control of the Sherriff and Deputies. The Wellpath nursing

 staff has no authority regarding housing locations or conditions of confinement. Plaintiff

 also alleges essentially that medical staff gave medications with out wearing proper

 personal protection. Yet no specific nurse or medical staff member was named. All of

 Plaintiff’s claims against Wellpath should be dismissed for the following reasons: (1)

 Plaintiff does not allege that Wellpath was responsible for the Jail’s sanitation

 procedures, the lack of social distancing, or the masks provided and indeed Wellpath is

 not responsible for such actions—thus, Wellpath need not respond further to these

 allegations; (2) to the extent that Plaintiff complains about the medical staff’s use of it’s

 own personal protective equipment, Plaintiff does not allege a constitutional violation,



                                               6
Case 1:20-cv-02968-NYW Document 28 Filed 12/31/20 USDC Colorado Page 7 of 15




 nor does he allege a policy or custom which caused him a constitutional injury; and (3)

 as a covered healthcare provider implementing COVID-19 countermeasures, Wellpath

 is entitled to the immunity afforded by the PREP Act.

    A. Wellpath is not responsible for the Jail’s conditions with regard to
       sanitation, social distancing, or providing masks, Plaintiff does not assert it
       is and thus Wellpath need not address those allegations.

        Plaintiff’s Complaint does not allege that Wellpath was responsible for the

 inadequate sanitation of the Jail facility or the conditions of his confinement. Indeed,

 Wellpath is not responsible for the conditions of confinement alleged. If Plaintiff sought

 to hold Wellpath responsible for his conditions of confinement, he would need to plead

 facts which allow the court to infer that Wellpath is liable for the alleged misconduct.

 Iqbal, 556 U.S. at 678. Specifically, because Wellpath is a private corporation, Plaintiff

 would have to plead that Wellpath has a policy or custom that caused the dirty

 conditions of confinement or other constitutional violations. See Dubbs v. Head Start,

 Inc., 336 F.3d 1194, 1216 (10th Cir. 2003). Plaintiff’s Complaint does not allege such

 policy, custom, or any other basis allowing the court to infer that Wellpath is responsible

 for the Jail’s sanitation.

        Wellpath affirmatively states that is a private healthcare services company which

 provides a wide range of healthcare-related services for medical and behavioral

 healthcare in jails and prisons, among other inpatient and residential treatment facilities.

 Wellpath is exclusively a healthcare services company; it does not own or operate any

 of the correctional facilities in which it provides healthcare services. With regard to the

 Jefferson County Jail, Wellpath is not responsible for cleaning or sanitation. Nor does



                                               7
Case 1:20-cv-02968-NYW Document 28 Filed 12/31/20 USDC Colorado Page 8 of 15




 Plaintiff’s complaint allege that it is. Therefore, Wellpath need not address these

 allegations further.

        Similarly, to the extent that Plaintiff complains about social distancing, masks, or

 other COVID-19 related protocols , Plaintiff does not allege that Wellpath has a policy or

 custom that caused him injury, or that Wellpath was involved in his alleged injuries in

 any way. Plaintiff bears the burden of pleading in such a way as to ensure that a

 defendant is placed on notice of his or her alleged misconduct in a manner sufficient to

 prepare an appropriate defense. Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210,

 1215 (10th Cir. 2011) (quoting Pace v. Swerdlow, 519 F.3d 1067, 1076 (10th Cir. 2008)

 (Gorsuch, J., concurring)). Plaintiff does not allege any misconduct by Wellpath. Since

 Plaintiff does not allege that Wellpath was involved in these practices, Wellpath need

 not address them. To the extent that these allegations may be read to assert claims

 against Wellpath, these claims must be dismissed for failure to satisfy federal pleadings

 standards.

    B. Plaintiff’s allegations regarding the medical staff, even if true, do not make
       Wellpath liable for a constitutional violation.

        As noted above, Plaintiff’s one and only factual allegation against Wellpath is that

 the medical staff would not properly sanitize their equipment when going from one

 inmate to another while taking vitals and dispensing medication. [ECF 1 at 6]. This

 allegation is insufficient to state a plausible claim for relief against Wellpath and so the

 claim must be dismissed.

        Plaintiff brought his complaint seeking relief for a constitutional violation under 42

 U.S.C. § 1983. To state a claim under § 1983, a plaintiff must show that a constitutional


                                               8
Case 1:20-cv-02968-NYW Document 28 Filed 12/31/20 USDC Colorado Page 9 of 15




 right was violated, and that the violation was committed by a person acting under color

 of law. West v. Atkins, 487 U.S. 42, 48 (1988). Additionally, when the defendant who

 allegedly caused the constitutional injury is a private corporation, like Wellpath, the

 plaintiff must show that the injury was directly caused by a policy or custom of that

 corporation. Dubbs, 336 F.3d at 1216. Plaintiff has not plausibly alleged that a

 constitutional right was violated, nor has he claimed that Wellpath has a policy or

 custom which caused the alleged violation. Thus, the claims against Wellpath must be

 dismissed.

          i.   Plaintiff’s complaint does not adequately plead a constitutional violation,
               since he cannot show that Wellpath was deliberately indifferent to a
               serious medical need.

        Plaintiff’s Complaint appears to suggest that the medical staff’s actions posed a

 serious risk of COVID-19 infection, and that this risk constitutes cruel and unusual

 punishment.

        A prisoner may assert a claim pursuant to 42 U.S.C. § 1983 and the Eighth and

 Fourteenth Amendments against a state actor for deliberate indifference to the

 prisoner’s serious medical needs. Estelle v. Gamble, 429 U.S. 97 (1976). The

 “deliberate indifference” standard is very high and not easily met; deliberate indifference

 requires actions that are “wanton” and “repugnant to the conscience of mankind.” Id. at

 105-06. In order to make out a deliberate indifference claim, the Plaintiff must satisfy

 both the objective and subjective components of the claim. Callahan v. Poppell, 471

 F.3d 1166, 1159 (10th Cir. 2006). If the Plaintiff fails on either component, his claim is

 subject to dismissal. Id.


                                              9
Case 1:20-cv-02968-NYW Document 28 Filed 12/31/20 USDC Colorado Page 10 of 15




        The objective prong of the deliberate indifference test considers whether the

 prisoner’s need was sufficiently serious. When the claim rests upon the exposure to a

 risk of harm, as is the case here, the prisoner must show that “society considers the risk

 that the prisoner complains of to be so grave that it violates contemporary standards of

 decency to expose anyone unwillingly to such a risk. In other words, the prisoner must

 show the risk of which he complains is not one today’s society chooses to tolerate.”

 Carter v. El Paso Cnty. Sheriff Dep’t., 2015 U.S. Dist. LEXIS 71166, at *8 (D. Colo. June

 2, 2015) (citing Helling v. McKinney, 509 U.S. 25, 36 (1993)). In this case, Plaintiff must

 show that the risk of COVID-19 infection is one that today’s society will not tolerate.

 Wellpath acknowledges both the societal controversy surrounding the seriousness of

 COVID-19, and the fact that other circuits have found COVID-19 sufficiently serious to

 satisfy the objective element of this test. See e.g. Valentine v. Collier, 956 F.3d 797 (5th

 Cir. 2020). Wellpath assumes for purposes of this motion that the risk of COVID-19

 infection satisfies the objective prong of the deliberate indifference test.

        However, Plaintiff does not adequately plead, and cannot meet, the subjective

 prong of the test. Plaintiff’s complaint must allege that Wellpath knew he faced a

 substantial risk of harm and that it disregarded that risk, by failing to take reasonable

 measures to abate it. Callahan, 471 F.3d at 1159 (quotations omitted). The subjective

 component requires an “inquiry into a prison official’s state of mind when it is claimed

 that the official has inflicted cruel and unusual punishment.” Kikamura v. Osagie, 461

 F.3d 1269, 1293 (10th Cir. 2008) (citations omitted). The subjective component is

 similar to “recklessness in the criminal law,” where, to act recklessly, a “person must



                                              10
Case 1:20-cv-02968-NYW Document 28 Filed 12/31/20 USDC Colorado Page 11 of 15




 ‘consciously disregard’ a substantial risk of serious harm.” Farmer v. Brennan, 511 U.S.

 825, 837 (1994). Importantly, “it is obduracy and wantonness, not inadvertence or error

 in good faith,” that characterize the conduct prohibited by the Cruel and Unusual

 Punishment Clause. Whitley v. Albers, 475 U.S. 312, 319 (1986).

        Plaintiff’s complaint has no allegations with regard to the medical staff’s mental

 state. Plaintiff does not allege that they deliberately disregarded the risk of COVID-19,

 nor that they acted recklessly. Plaintiff alleges only that the medical staff failed to

 employ adequate sanitation procedures between inmates. This allegation is insufficient

 to show that the medical staff acted in an “obdurate” “wanton” or “repugnant” manner, or

 that they consciously disregarded the risk of COVID-19, especially when Wellpath—like

 the rest of the county— was facing a shortage of personal protective equipment and

 cleaning supplies. Plaintiff’s allegations do not satisfy the subjective element of his

 deliberate indifference claim, and so the claim must be dismissed.

          ii.   Plaintiff does not allege that Wellpath had an unconstitutional custom or
                policy of improper sanitizing which cause his alleged injury.

        Even assuming Plaintiff could demonstrate deliberate indifference amounting to a

 constitutional violation, Wellpath cannot be held vicariously liable for the actions of its

 unnamed medical staff. Wellpath is a private corporation contracted to provide medical

 care at correctional facilities such as the Jail. As a private corporation, it cannot be held

 liable under 42 U.S.C. § 1983 and the theory of liability established in Monell v. Dep't of

 Soc. Servs., 436 U.S. 658 (1978) unless Plaintiff shows that Wellpath had an official

 policy or custom “that was the ‘direct cause’ or ‘moving force’ behind the constitutional

 violations.” Smedley v. Corr. Corp. of Am., 175 Fed. Appx. 943, 946 (10th Cir. 2005).


                                               11
Case 1:20-cv-02968-NYW Document 28 Filed 12/31/20 USDC Colorado Page 12 of 15




 Wellpath cannot be held liable under a mere theory of respondeat superior liability. Id.;

 Monell, 436 U.S. 692. Thus, even if the medical staff failed to properly sanitize between

 inmates, as alleged, and even if such actions constituted deliberate indifference,

 Wellpath is only liable if it had a policy or custom which directly caused the

 constitutional violation. Plaintiff has not alleged that any such unconstitutional policy or

 custom exists, nor has he alleged any facts which suggest such policy or custom might

 exist, and thus the claims against Wellpath must be dismissed.


    C. As a covered healthcare provider providing of COVID-19 countermeasures,
       Wellpath is entitled to immunity under the PREP Act.

        Plaintiff’s claims for relief against Wellpath must be dismissed because it is

 afforded liability immunity under the Public Readiness and Emergency Preparedness

 Act, 42 U.S.C. §§ 247d-6d, 247d-6e (2006) (the “PREP Act”).

        Plaintiff’s Complaint admits that he was given medical countermeasures against

 COVID-19—specifically, that he was provided a cloth mask and that his vitals were

 checked by the medical staff. To the extent that Plaintiff alleges these countermeasures

 were inadequate, Wellpath is entitled to immunity.

        The PREP Act provides immunity from claims such as those in Plaintiff’s

 Complaint. The Act empowers the Secretary of Health and Human Services to issue a

 declaration providing immunity for “covered persons” from suits and liability under

 federal and state law relating to the administration of a “covered countermeasure”

 during a public health emergency.” 42 U.S.C. § 247d-6d(a). On March 10, 2020, the

 HHS Secretary issued a Declaration invoking the PREP Act for the COVID-19



                                              12
Case 1:20-cv-02968-NYW Document 28 Filed 12/31/20 USDC Colorado Page 13 of 15




 pandemic. The Declaration was effective as of February 4, 2020 and is attached hereto

 as Exhibit A.

        The immunity afforded by the PREP Act applies specifically to healthcare

 providers such as Wellpath in the purchase, administration, dispensing, prescribing,

 distribution and use of countermeasures to prevent or mitigate the spread of COVID-19.

 Under the Declaration, covered healthcare providers include “any person authorized to

 prescribe, administer, or dispense the Covered Countermeasures” and Covered

 Countermeasures include “any diagnostic or any other device … used to treat,

 diagnose, cure, prevent, or mitigate COVID–19.” See Exhibit A at V and VI.

        Wellpath is a healthcare provider authorized to provide medical diagnosis at the

 Jail. Wellpath was taking inmate’s vitals and watching for signs of COVID-19 infection.

 Wellpath is therefore entitled to immunity as a covered healthcare provider who qualifies

 as a person administering and/or using a covered countermeasure during the COVID-

 19 outbreak and emergency.

        To the extent that Plaintiff’s allegations against Wellpath are premised on the

 inadequacy and inappropriateness of Wellpath’s use of covered countermeasures—

 such as face masks, testing, social distancing, etc.—to prevent the spread of COVID-19

 at the Jail, Wellpath is “immune from suit and liability under Federal and State law.” 42

 U.S.C. § 247d-6d(a)(1). Therefore, the claims against it should be dismissed in their

 entirety.

        There is a single exception to the immunity provided in the PREP Act, which is

 for “an exclusive Federal cause of action against a covered person for death or serious



                                             13
Case 1:20-cv-02968-NYW Document 28 Filed 12/31/20 USDC Colorado Page 14 of 15




 physical injury proximately caused by willful misconduct.” 42 U.S.C. § 247d-6d(d)(1).

 Any action based on willful misconduct “shall be filed and maintained only in the United

 States District Court for the District of Columbia.” 42 U.S.C. § 247d-6d(e)(1). The claim

 must also be pleaded with particularity and be verified and accompanied by a

 physician’s affidavit and certified medical records. 42 U.S.C. § 247d-6d(e)(3) and (4).

 Plaintiff has not raised such a claim, let alone a claim in the proper venue with the

 necessary particularized allegations and supporting documentation. Therefore, there is

 no avenue by which the Plaintiff may circumvent the PREP Act immunity, and the

 claims against Wellpath must be dismissed with prejudice.

                                       CONCLUSION

        Plaintiff’s claims for relief against Wellpath must be dismissed with prejudice.

 Plaintiff has not alleged that Wellpath is responsible for the conditions of his

 confinement with regard to sanitation or social distancing and indeed Wellpath is not

 responsible for those conditions of imprisonment. Additionally, Plaintiff has not

 adequately demonstrated that Wellpath or its employees were deliberately indifferent.

 Nor has Plaintiff alleged that Wellpath had a policy or custom which was the cause of

 his alleged constitutional injury. Finally, Wellpath is immune from suit due to its status

 as a covered provider under the PREP Act and the Secretary of Health’s COVID-19

 Declaration.

        WHEREFORE, for all the reasons stated herein, Wellpath respectfully asks the

 Court to dismiss the claims against it with prejudice and award any other relief it deems

 just and proper.



                                              14
Case 1:20-cv-02968-NYW Document 28 Filed 12/31/20 USDC Colorado Page 15 of 15




       Respectfully submitted this 31st day of December 2020,


                                          _ s/ Rodrigo Lugo ______________
                                          Catherine O’Brien Crum, Esq.
                                          Rodrigo Lugo, Esq.
                                          Nixon Shefrin Ogburn Drew, PC
                                          5619 DTC Parkway, Suite 1200
                                          Greenwood Village, CO 80111
                                          Phone: 303-773-3500
                                          Fax: 303-779-0740
                                          cobrien@nixonshefrin.com
                                          rlugo@nixonshefrin.com
                                          Attorneys for Defendant Wellpath

                               CERTIFICATE OF SERVICE

 Civil Action No. 20-cv-02968-NYW

        I hereby certify that on this 31st day of December 2020, I electronically served a
 true and complete copy of the foregoing with the Clerk of Court using the CM/ECF
 system which will send notification of such filing to the e-mail addresses for the
 following:

 For Jeff Shrader                                 For Jefferson County Sheriff’s Office
 rbender@jeffco.us                                and Jeff Shrader
 Rachel Jane Marilyn Bender, Esq.                 girrensq@hallevans.com
 rklymkow@jeffco.us                               Quinn S. Girrens, Esq.
 Rebecca Philana Klymkowsky                       Ringela@hallevans.com
 Jefferson County Attorney’s Office               Andrew D. Ringel, Esq.
 100 Jefferson County Parkway, Suite 5500         Hall & Evans, LLC
 Golden, CO 80419                                 1001 Seventeenth Street, Suite 300
                                                  Denver, CO 80202

 and hereby certify that I have mailed the document to the following non-CM/ECF
 participant via United States mail, first-class postage prepaid, and addressed to the
 following:

 Raymundo Gurrola, Jr. (Pro Se)
 P01130461
 Jefferson County Detention Facility
 P.O. Box 16700                               Vaira Filipovs
 Golden, CO 80402-6700                        Vaira Filipovs



                                             15
